DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s response filed on 02/10/2022.
 
	Claims 25, 28, 29, 35-37, and 43 are amended; and claims 26, 27, 30-34, 38-42, and 44 are unchanged; therefore, claims 25-44 are pending in the application, of which, claims 25, 37, and 43 are presented in independent form.
 
	In light of Applicant’s amendments, the objections to the specification are withdrawn.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 01/21/2022 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Applicant’s arguments related to the copies of the foreign patent documents and non-patent literature documents cited in the IDS dated 06/08/2021 not being submitted by the applicant has be reviewed and acknowledged. Accordingly, the aforementioned references are being considered by the examiner.

Specification
	The amendments to the specification submitted on 02/10/2022 are accepted.

Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. 
The applicant argues that the Cheung reference does not teach the limitation “extracting, by the at least one processor, the determined relevant content from the screenshot; matching, by the at least one processor, the relevant content to reference content;” (pgs. 11-12 of Response), the examiner respectfully disagrees. Cheung, Figs. 1A-D and [0042] and [0044]-[0064], discloses a screenshot can be checked to determine whether suitable identifying information of a merchandise is included by taking extracted features of the screenshot by using image segmentation analysis to locate objects and boundaries in images (i.e. determined relevant content) to extract content of the segments as metadata, such as text, number, logos or images. The segmentation of the screenshot and analysis of the segments to extract meta data (i.e. extracted relevant content) using optical character recognition (OCR) and “pattern matching” or “pattern recognition” are validated with information provided by an identified source and stored in a database (i.e. reference content) with suitable labels or annotation, such as price, logo, URL (uniform resource locator), or name of a merchandise, and can be used to identify one or more merchandises shown in the screenshot. Cheung, [0075], discloses conducting a search relevant to the content of the screen. Therefore, Cheung does teach “extracting, by the at least one processor, 
Next, the applicant argues that the combination of references does not teach the limitation “a client computing device associated with a user” (pg. 13 of Response), the examiner respectfully disagrees. Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured on a computing device, such as camera software or a screen capture, or alternatively from a screenshot repository. Therefore, Cheung does teach “a client computing device associated with a user”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-33 and 35-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25-44 of copending Application No. 17/327,474 in view of Cheung et al. (U.S. Pub. No. 2015/0235297, previously cited in IDS). See the table below for the double patenting obviousness analysis. 
It would have been obvious to one of ordinary skill in the art at the time the invention to modify copending Application No. 17/327,474 to incorporate the teachings of Cheung because both address the same field of image analysis and linking systems and by incorporating Cheung provides a user to capture information from any website or app and enable the user to use that captured information to achieve the user's intended goal, as taught by Cheung [0003].
Present App. 17/341,573
Co-pending App. 17/327,474
Analysis
25. A computer-implemented method for processing image data using a client computing device associated with a user, 


accessing, by the at least one processor, a set of image data from the memory; 




determining, by the at least one processor, that the accessed set of image data represents a screenshot based on metadata associated with the accessed set of image data; 


determining, by the at least one processor, relevant content in the screenshot based on a plurality of visual elements identified within the screenshot; 




extracting, by the at least one processor, the determined relevant content from the screenshot; 








matching, by the at least one processor, the relevant content to reference content;



transmitting, by the at least one processor, to a server, a request for a link, the request including data associated with the extracted relevant content and the reference content; and receiving, by the at least one 







receiving, by the at least one processor, a set of image data generated from a display device at a client computing device associated with a user;


determining, by the at least one processor, that the received set of image data represents a screenshot based on metadata associated with the received set of image data; 


identifying, by the at least one processor, a plurality of visual elements of the screenshot; determining, by the at least one processor, relevant content in the screenshot based on the identified plurality of visual elements; 


Not claimed.











matching, by the at least one processor, the relevant content in the screenshot with reference content;


determining, by the at least one processor, a link associated with the reference content; transmitting, by the at least one processor, the link to the client 










Accessing image data is also receiving the image data. Essentially replacing the term ‘receiving’ with the term ‘accessing’. 


Essentially same limitation replacing the term ‘receiving’ with the term ‘accessing’.





Both determine relevant content in the screenshot based on an identified plurality of visual elements.





Co-pending does not claim the limitation. However, the limitation could be rejected with prior art reference Cheung under nonstatutory obviousness-type double patenting. Specifically, Cheung, Figs. 1A-D and [0045]-[0058]. Refer to the 35 U.S.C. 102(a)(2) rejection for more details.


Essentially the same limitation.





Both identify and provide a link relevant to the content.







26. The method of claim 25, wherein the relevant content is determined in the screenshot using image processing techniques.  
Same limitation

Claim 38 is essentially just a different embodiment of the same claimed limitation.
27. The method of claim 25, wherein the received link is a URL to a product webpage for purchasing a product identified in the screenshot.  
27. The method of claim 25, wherein the link provided to the client computing device is a URL to a product webpage for purchasing a product identified in the screenshot.  
Essentially the same limitation.

Claims 39 and 44 are essentially just a different embodiment of the same claimed limitation.

28. The method of claim 25, further comprising: identifying, by the at least one processor, at least one application associated with the screenshot based on the plurality of visual elements identified within the screenshot.  
29. The method of claim 25, further comprising identifying at least one application associated with the screenshot based on the identified plurality of visual elements.  
Essentially the same limitation.

29. The method of claim 28, wherein identifying the at least one application further comprises comparing the plurality of visual elements to reference data stored in the memory for a plurality of applications.

Not claimed
Co-pending does not claim the limitation. However, the limitation could be rejected with prior art reference Cheung under nonstatutory obviousness-type double patenting. Specifically, Cheung, [0053]-[0054]. Refer to the 35 U.S.C. 102(a)(2) rejection for more details.
30. The method of claim 25, further comprising: monitoring, by the at least one processor, the memory to determine when new sets of image data that correspond to screenshots are added to the memory.  
30. The method of claim 25, further comprising: monitoring, by the at least one processor, a database associated with the client computing device to determine when new sets of image data that correspond to screenshots are added to the database.  
Essentially the same limitation. 

31. The method of claim 25, wherein the relevant content includes at least one image in the screenshot that is representative of at least one product.  
25. identifying, by the at least one processor, a product category or a product brand to which the relevant content corresponds

Relevant content from screenshot is associated with a product

Claim 40 is essentially just a different embodiment of the same claimed limitation.
32. The method of claim 25, wherein the link comprises a deep link corresponding to at least one of a particular webpage or a portion of a 



Claim 41 is essentially just a different embodiment of the same claimed limitation.
33. The method of claim 25, wherein the screenshot is taken using an image capturing device associated with the client computing device
25. a set of image data generated from a display device at a client computing device associated with a user
Taking a screenshot is generating a set of image data 

Claim 42 is essentially just a different embodiment of the same claimed limitation.
35. The method of claim 25, wherein the server is configured to determine the link based on the extracted relevant content and the reference content.
Not claimed
Co-pending does not claim the limitation. However, the limitation could be rejected with prior art reference Cheung under nonstatutory obviousness-type double patenting. Specifically, Cheung, Figs. 1A-D and [0045]-[0058] and [0062]-[0069]. Refer to the 35 U.S.C. 102(a)(2) rejection for more details.
36. The method of claim 25, wherein the relevant content includes one or more of: at least one image representative of at least one product; a watermark; or a fingerprint.  
Not claimed
Co-pending does not claim the limitation. However, the limitation could be rejected with prior art reference Cheung under nonstatutory obviousness-type double patenting. Specifically, Cheung, [0042], [0044], and [0054]. Refer to the 35 U.S.C. 102(a)(2) rejection for more details.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-33 and 35-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheung et al. (U.S. Pub. No. 2015/0235297, previously cited in IDS), hereinafter Cheung.
 
 a computer-implemented method for processing image data using a client computing device associated with a user, (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise."  Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured on a computing device, such as camera software or a screen capture, or alternatively from a screenshot repository. Cheung, Figs. 1A-D and [0045]-[0058], discloses using image segmentation analysis to locate objects and boundaries in images to extract content of the segments as metadata, such as text, number, logos or images.) the client computing device including at least one processor communicatively coupled to a memory, the method comprising: (Cheung, [0005], discloses “system comprising a processor, memory and program code which, when executed by the processor, configures the system”) 
accessing, by the at least one processor, a set of image data from the memory; (Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured on a computing device, such as camera software or a screen capture, or alternatively from a screenshot repository.)
determining, by the at least one processor, that the accessed set of image data represents a screenshot based on metadata associated with the accessed set of image data; (Cheung, [0040], discloses verifying whether a received candidate image is a screenshot using various methods and standards; like by checking whether Examiner interprets that size, aspect ratio, device type, etc. of an image are metadata associated with the image data.)
determining, by the at least one processor, relevant content in the screenshot based on a plurality of visual elements identified within the screenshot; (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information (i.e. visual elements) of a merchandise is included by taking extracted features of the screenshot as input in a machine learning approach to be compared to screenshot images in a training dataset.) 
extracting, by the at least one processor, the determined relevant content from the screenshot; (Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information (i.e. visual elements) of a merchandise is included by taking extracted features of the screenshot. Cheung, [0044], discloses “identifying information” of a merchandise includes: name, identification number, identification code, description, merchandise image, vendor, manufacturer, price, color, size and availability. Cheung, Figs. 1A-D and [0045]-[0058], discloses using 
matching, by the at least one processor, the relevant content to reference content; (Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information of a merchandise is included by taking extracted features of the screenshot as input in a machine learning approach to be compared to screenshot images in a training dataset. Cheung, Fig. 1B and [0059]-[0061], segmentation of the screenshot and analysis of the segments to extracting meta data using optical character recognition (OCR) and “pattern matching” or “pattern recognition”. Cheung, [0075], discloses conducting a search relevant to the content of the screen.)
transmitting, by the at least one processor, to a server, a request for a link, the request including data associated with the extracted relevant content and the reference content; (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0063], Examiner interprets that validating against identified source website to be transmitting to a server. Cheung, [0075], discloses conducting a search relevant to the content of the screen.) and 
receiving, by the at least one processor, the link from the server in response to the request. (Cheung, [0065]-[0069], discloses when merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more information of the merchandise, such as price, availability, color, size, and specification, of the merchandise and location and review of the vendor, or make a purchase of the merchandise.)
 
Regarding claim 26, Cheung teaches the method of claim 25, wherein the relevant content is determined in the screenshot using image processing techniques. (Cheung, Figs. 1A-D and [0045]-[0058], discloses using image segmentation analysis (i.e. image processing techniques) to locate objects and boundaries in images to extract content of the segments as metadata, such as text, number, logos or images. Cheung, [0062]-[0064], discloses metadata extracted from a screenshot are validated with information provided by an identified source and stored in a database with suitable labels or annotation, such as price, logo, URL (uniform resource locator), or name of a merchandise, and can be used to identify one or more merchandises shown in the screenshot.)

 
Regarding claim 27, Cheung teaches the method of claim 25, wherein the received link is a URL to a product webpage for purchasing a product identified in the screenshot. (Cheung, [0062]-[0064], discloses meta data extracted from a screenshot are validated with information provided by the identified source website or source application software and stored in a database with suitable labels or annotation, such as price, logo, URL (uniform resource locator), or name of a merchandise, and can be used to identify one or more merchandises shown in the screenshot. The meta data includes identifying information useful for a user. Cheung, [0065]-[0068], discloses when merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more information of the merchandise, such as price, availability, color, size, and specification, of the merchandise and location and review of the vendor, or make a purchase of the merchandise.)
Claims 39 and 44 recite substantially the same limitations as claim 27, and are rejected for substantially the same reasons.
 
Regarding claim 28, Cheung teaches the method of claim 25, further comprising: identifying, by the at least one processor, at least one application associated with the screenshot based on the plurality of visual elements identified within the screenshot. (Cheung, Figs. 1A-D and [0045]-[0058], discloses Examiner interprets that identifying an application software from which the screenshot is derived using image segment analysis to be identifying at least one application associated with the screenshot based on the identified plurality of visual elements.)
 
Regarding claim 29, Cheung teaches the method of claim 28, wherein identifying the at least one application further comprises comparing the plurality of visual elements to reference data stored in the memory for a plurality of applications. (Cheung, [0053]-[0054], discloses once segments are generated from a screenshot the segments can be further analyzed to identify a potential source website or application software from which the screenshot is derived. The analysis of the segments entails generation of a screenshot fingerprint based on which the screenshot can be matched to a source website or source application software in a database.)
 
Regarding claim 30, Cheung teaches the method of claim 25, further comprising: monitoring, by the at least one processor, the memory to determine when new sets of image data that correspond to screenshots are added to the memory. (Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured on a computing device, such as camera software or a screen capture, or alternatively 
 
Regarding claim 31, Cheung teaches the method of claim 25, wherein the relevant content includes at least one image in the screenshot that is representative of at least one product. (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise (i.e. product of interest), retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information of a merchandise is included. Cheung, [0065]-[0069], when merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more information of the merchandise, such as price, availability, color, size, and specification, of the merchandise and location and review of the vendor, or make a purchase of the merchandise.)
Claim 40 recites substantially the same limitations as claim 31, and is rejected for substantially the same reasons.
 
Regarding claim 32, Cheung teaches the method of claim 25, wherein the link comprises a deep link corresponding to at least one of a particular webpage or a portion of a particular mobile application associated with the screenshot. (Cheung, Fig. 2 and [0074]-[0079], the meta data is captured on a screenshot, the system can analyze the information and provide an interface to facilitate the use of such information by a user. Such as to initiate a communication or building a social network with a contact extracted from the screenshot, conduct a search relevant to the content of the screen, a video interface screenshot can enable a user to share a video, an application download page screenshot can enable a user to download the application from the screenshot, a QR code screenshot can prompt or enable a user to execute the QR code, an audio interface screenshot can prompt or enable a user to play the audio, a map interface screenshot enable a user to save directions, etc. Based on applicant’s specification (pg. 37 paragraphs 3-4), examiner interprets deep links to be links that direct a user to a specific content rather than a general launching of content/application.)
Claim 41 recites substantially the same limitations as claim 32, and is rejected for substantially the same reasons.
 
Regarding claim 33, Cheung teaches the method of claim 25, wherein the screenshot is taken using an image capturing device associated with the client computing device. (Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured on a computing device, such as camera software or a screen capture, or alternatively from a screenshot repository (i.e. image database).)
Claim 42 recites substantially the same limitations as claim 33, and is rejected for substantially the same reasons.

Regarding claim 35, Cheung teaches the method of claim 25, wherein the server is configured to determine the link based on the extracted relevant content and the reference content. (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information of a merchandise is included by taking extracted features of the screenshot as input in a machine learning approach to be compared to screenshot images in a training dataset. Cheung, Figs. 1A-D and [0045]-[0058], discloses using image segmentation analysis to locate objects and boundaries in images to extract content of the segments as metadata, such as text, number, logos or images. Cheung, [0062]-[0069], discloses metadata extracted from a screenshot are validated with information provided by an identified source and stored in a database with suitable labels or annotation, such as price, logo, URL (uniform resource locator), or name of a merchandise, and can be used to identify one or more merchandises shown in the screenshot. When merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more information of the merchandise, such as price, availability, color, size, and specification, of the merchandise and location and review of the vendor, or make a purchase of the merchandise.)
 
the method of claim 25, wherein the relevant content (Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information (i.e. visual elements) of a merchandise is included by taking extracted features of the screenshot.) includes one or more of: at least one image representative of at least one product; (Cheung, [0044], discloses “identifying information” of a merchandise includes: name, identification number, identification code, description, merchandise image, vendor, manufacturer, price, color, size and availability.) a watermark; or a fingerprint. (Cheung, [0054], discloses analysis of the segments entails generation of a screenshot fingerprint which can be matched to a source website or source application software in a database.)
 
Regarding independent claim 37, Cheung teaches a client computing device associated with a user for processing image data comprising: (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise."  Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured on a computing device, such as camera software or a screen capture, or alternatively from a screenshot repository. Cheung, Figs. 1A-D and [0045]-[0058], discloses using image segmentation analysis to locate objects and boundaries in images to extract content of the segments as metadata, such as text, number, logos or images.) at least one processor; and at least one storage device storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising: (Cheung, [0005], discloses “system comprising a processor, memory and program code which, when executed by the processor, configures the system”) 
accessing a set of image data from the at least one storage device; (Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured on a computing device, such as camera software or a screen capture, or alternatively from a screenshot repository.)
determining that the accessed set of image data represents a screenshot based on metadata associated with the accessed set of image data; (Cheung, [0040], discloses verifying whether a received candidate image is a screenshot using various methods and standards; like by checking whether the size or aspect ratio of the screenshot matches a screen of the system, or determining the type of the device that displays the content of the image, so that one can use that to validate the screenshot with the device type in terms of height, width, display technology, and/or resolution. Examiner interprets that size, aspect ratio, device type, etc. of an image are metadata associated with the image data.)
determining relevant content in the screenshot based on a plurality of visual elements identified within the screenshot; (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0042], 
extracting the determined relevant content from the screenshot; (Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information (i.e. visual elements) of a merchandise is included by taking extracted features of the screenshot. Cheung, [0044], discloses “identifying information” of a merchandise includes: name, identification number, identification code, description, merchandise image, vendor, manufacturer, price, color, size and availability. Cheung, Figs. 1A-D and [0045]-[0058], discloses using image segmentation analysis to locate objects and boundaries in images to extract content of the segments as metadata, such as text, number, logos or images. Cheung, [0062]-[0064], discloses metadata extracted from a screenshot are validated with information provided by an identified source and stored in a database with suitable labels or annotation, such as price, logo, URL (uniform resource locator), or name of a merchandise, and can be used to identify one or more merchandises shown in the screenshot.)
matching the relevant content to reference content; (Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information of a merchandise is included by taking extracted features of the screenshot as input in a machine learning approach to be compared to screenshot images in a training dataset. Cheung, Fig. 1B and [0059]-
transmitting a request for a link to a server, the request including data associated with the extracted relevant content and the reference content; (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0063], discloses meta data extracted from the screenshot are validated with information provided by the identified source website can be used to identify one or more merchandises shown in the screenshot. Examiner interprets that validating against identified source website to be transmitting to a server. Cheung, [0075], discloses conducting a search relevant to the content of the screen.) and 
receiving the link from the server in response to the request. (Cheung, [0065]-[0069], discloses when merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more information of the merchandise, such as price, availability, color, size, and specification, of the merchandise and location and review of the vendor, or make a purchase of the merchandise.)

 a non-transitory computer-readable medium storing computer-executable instructions which, when executed by at least one processor of a client computing device associated with a user, (Cheung, [0084], discloses non-transitory machine-readable storage media having machine-executable instructions that may be accessed by a computer with a processor) cause the at least one processor to perform operations for processing image data, the operations comprising: (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise."  Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured on a computing device, such as camera software or a screen capture, or alternatively from a screenshot repository. Cheung, Figs. 1A-D and [0045]-[0058], discloses using image segmentation analysis to locate objects and boundaries in images to extract content of the segments as metadata, such as text, number, logos or images.)
accessing a set of image data from a data storage of the client computing device; (Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured on a computing device, such as camera software or a screen capture, or alternatively from a screenshot repository.)
determining that the accessed set of image data represents a screenshot based on metadata associated with the accessed set of image data; (Cheung, [0040], discloses verifying whether a received candidate image is a screenshot using Examiner interprets that size, aspect ratio, device type, etc. of an image are metadata associated with the image data.)
determining relevant content in the screenshot based on a plurality of visual elements identified within the screenshot; (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information (i.e. visual elements) of a merchandise is included by taking extracted features of the screenshot as input in a machine learning approach to be compared to screenshot images in a training dataset.) 
extracting the determined relevant content from the screenshot; (Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information (i.e. visual elements) of a merchandise is included by taking extracted features of the screenshot. Cheung, [0044], discloses “identifying information” of a merchandise includes: name, identification number, identification code, description, merchandise image, vendor, manufacturer, price, color, size and availability. Cheung, 
matching the relevant content to reference content; (Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information of a merchandise is included by taking extracted features of the screenshot as input in a machine learning approach to be compared to screenshot images in a training dataset. Cheung, Fig. 1B and [0059]-[0061], segmentation of the screenshot and analysis of the segments to extracting meta data using optical character recognition (OCR) and “pattern matching” or “pattern recognition”. Cheung, [0075], discloses conducting a search relevant to the content of the screen.)
transmitting, to a server, a request for a link, the request including data associated with the extracted relevant content and the reference content; (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0063], discloses Examiner interprets that validating against identified source website to be transmitting to a server. Cheung, [0075], discloses conducting a search relevant to the content of the screen.) and 
receiving the link from the server in response to the request. (Cheung, [0065]-[0069], discloses when merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more information of the merchandise, such as price, availability, color, size, and specification, of the merchandise and location and review of the vendor, or make a purchase of the merchandise.)
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheung, in view of Knudson (U.S. Pub. No. 2013/0259297, previously cited in IDS).
 
 the method of claim 25, wherein the screenshot includes a social media posting captured from at least one of a social media application executed on the client computing device or a web page executed on a web browser of the client computing device.
On the other hand, Knudson teaches wherein the screenshot includes a social media posting captured from at least one of a social media application executed on the client computing device or a web page executed on a web browser of the client computing device. (Knudson, [0020]-[0023], camera portion to provide image data (e.g. screenshot) corresponding to an object imaged by the camera. This image data is typically stored in the smartphone memory and a smartphone app additionally acts to associate the object with the user, via a data posted to a social network service (e.g. upload the image to the user's Facebook or Pinterest account).)
Knudson, [0021]-[0022], image data is processed to extract or derive image-identifying data from the image data. The image data analysis to extract or derive image-identifying data of Knudson can be the screenshot analysis for identifying information of merchandise of Cheung. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the screenshot-based e-commerce system of Cheung to incorporate the teachings of image analysis of images from social networks of Knudson because both address the same field of image based search systems, and by incorporating Knudson into Cheung provide the screenshot-based e-commerce system with image analysis in a social network environment.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165